 In the Matter of ALI,IS-CHALMERSMFG. COMPANYandLOCAL 248,UNITED AuToivioBILE,AIRCRAFT&AGRICULTURAL IMPLEMENT WORKERSOFAMERICA,U. A. W.-C. I. O.Case No. R-4644.-Decided January 09, 1943Jurisdiction:industrial machinery manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to grant recognition; contract not asserted-by the parties thereto as a bar,inasmuch as they were negotiating for a new contract,heldno bar ; electionnecessary.UnitAppropriatefor CollectiveBargaining:elections directed among (1) power-house, forage, and electrical control plant and (2) powerhouse maintenanceemployees, to determine whether they desired single or separate units or to becombined with large production unit.Mr. 'John L. Waddleton,of Milwaukee, Wis., for the Company.Mr.W. 0. Sonnemann,ofMilwaukee,'Wis., andMr.Harold'Christo fjel,ofMr. H. R. Neubauer,andMr. Walter'H. Schmidt,ofMilwaukee,Wis.,and-Mr. Howard R. Plank,of Chicago, Ill., for the A. F. of L.Mr. Wm. C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASEUpon petition duly filed -by Local 248,'United Automobile, Aircraft8 Agricultural Implement Workers of America, U. A. W.-C. I. 0.,herein called the C. I. 0., alleging that a question affecting commercehad arisen concerning the representation of employees of the West.Allis,Wisconsin,Works, of the Allis-Chalmers Manufacturing,' Com-pany, herein called the Company, the National Labor Relations Board,provided for an appropriate hearing upon .due notice before ClarenceA. Meter, Trial Examiner. Said hearing was held at 'Milwaukee,Wisconsin,. on December 8, 1942., The Company, the ' C. I. 0., and,-International Brotherhood of Firemen-and Oilers, Local 125, A. F. ofL., herein called the A. F. of L., appeared, participated, and, wereafforded full opportunity to be heard, to ,examine and cross-examinewitnesses, and to introduce evidence bearing 'upon the issues.TheTrial Examiner's rulings made at the hearing are free from prejudicial,errorand are hereby affirmed.47 N LR. j3, No. 15.85 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAllis-Chalmers Manufacturing Company is a Delaware corpora-tion, authorized to do business in the State of Wisconsin.The Com-pany'sWest Allis, Wisconsin, Works is the only plant involved inthis proceeding.At this plant the Company is engaged in the man-ufacture of basic industrial machinery, including complete' electricequipment for power companies, industrial plants, and ships.Dur-ing the first 10. months of 1942, the Company used raw materials,consisting of steel, copper, pig copper, pig iron, tin, pig tin, and zinc,valued at $45,979,681, of which $43,680,697 represents the value ofsuch raw materials purchased and transported to the Company frompoints outside the State of Wisconsin.During the same period theCompany sold finished products valued at $83,465,885, 95 percentof which was sold to purchasers outside the State of Wisconsin.TheCompany admits that it is engaged in commerce within the meaningof the National Labor Relations Act.H. THEORGANIZATIONS INVOLVEDLocal 248,UnitedAutomobile,Aircraft&Agricultural ImplementWorkers of America,U. A. W.-C.I.0., is a labor organization affil-iated with the Congress of Industrial Organizations,admitting tomembership employees of the Company.International Brotherhood of Firemen and Oilers,Local 125, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about November 12, 1942, the C. I. O. requested the Companyto extend to it bargaining rights for employees of the Power Plant andforge shop at the Company's West Allis Works, but the Companyrefused such recognition because on February 9, 19387 the A. F. of L.had been certified as the bargaining representative for this unit bythe Board,' and because the Company had a contract with the A. F.of L. covering this unit.Neither the Company nor the A. F. of L.urge their contract as a bar to a present determination of repre-sentatives, inasmuch as the parties have been negotiating for a newcontract.1 SeeMatter of Allis-Chalmers Manufacturing CompanyandInternational Union, UnitedAutomobileWorkers ofAmerica, Local 248,5 N. L. R. B. 158. ALLIS-CHALMERS MFG. COMPANY87A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the C. I. O. represents a substantial num-her of the Company's Power House employees.'We find that a question affecting commerce has arisen concerningthe. representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the, Act.IV.TIIE APPROPRIATE 'UNIT; THE DETERMINATION OF REPRESENTATIVESThe principal unit issue presented by this proceeding is whether'the powerhouse employees in the Company's Power House, forgeshop, and electrical control plant constitute a separate unit or shouldbe included as part of the general production unit.The C. I. O. con-tends that the powerhouse employees should be merged with thelarger production unit now represented by the C. I. O.The A. F.'ofL. and the Company claim that the powerhouse employees com-prise a separate appropriate bargaining unit.The, sole dispute withrespect to the inclusions and exclusions in the voting unit concernsthe Power House maintenance employees and the operational andmaintenance engineer who is included on the Power House pay roll.The C. I. O. contends that these employees should be excluded fromthe 'unit while the A. F. of L. and the Company claim that theyshould be included.As to the principal dispute, in a prior proceeding 3 involving theWest Allis Works of the Company in which, among others, the A. F.of L. ' and the predecessor of the C. I. O. participated, the Boardestablished the following units: (a) maintenance electricians, (b)Power House operators, (c) general production employees, and (d)technical engineers and draftsmen.All of the above units, with theexceptions of the technical engineers and draftsmen, were establishedafter elections directed by the Board.The following labor organiza-tions were duly certified by the Board as bargaining representatives forthe employees in the above units: (1) International Brotherhood ofElectricalWorkers for unit (a) above, (2) International Brotherhoodof Firemen and Oilers, Local 125, for unit (b) above, (3) InternationalUnion, United Automobile Workers of America, Local 248, for unit(c) above, and (4)` Independent Engineers and Draftsmen's Associa-tion for unit (d) above. Thereafter the Company entered into bar-2 The report of the Regional Director states thatthe CI0 submitted 28 application-for-membership cards bearing apparently genuine signatures,27 of which are the namesof persons on the Company's pay roll of November 18, 1942,which contains 48 names ofpersons in the alleged appropriate unit; that of these 27 cards 11 are undated and 16 aredated in October and November 1942.The A. F. of L.bases its representation claim onits contract with the Company8 SeeMatter of Allis-Chalmers Manufacturing CompanyandInternational Union, UnitedAutomobile Workers of America, Local 248, 4N. L R. B 158, and case cited in footnote 1,supra. 88DEOISIONS OF NATIONAL LABOR RELATIONS BOARDgaining contracts with the C. I. 0. and the A. F. of L.'covering theemployees in the units for which each of these organizations ' wascertified.The A. F. of L.'s last contract expired June 27, 1942, buton'June 25, '1942, an extension agreement was executed extending thehas a similar contract and extension agreement with the 'Company.Inasmuch as the Board heretofore found, -as a result of an election,that the powerhouse employees, exclusive of the Power House main-tenance employees, comprise an appropriate unit and since bargaininghas been conducted on this basis, we find that the Power House opera-tors properly comprise,an appropriate unit.However, for reasonshereinafter stated, we shall permit this unit to be enlarged by theinclusion of the Power House maintenance employees if they so desire.In the prior case, hereinbef ore mentioned, the Board considered theproblem of the Power House maintenance employees and found that,although these men worked in the main Power House and, in the forgeshop, the nature of their work did not indicate that they should beclassified with those, employees who operated the boilers.For thisreason and for the further reason that they were then ineligible formembership in the A. F. of L., the Board did not include.them with,the operating group.The Power House maintenance group compriseseightmaintenance employees permanently assigned to the PowerHouse and forge shop and a maintenance and operational engineer whois classified as a powerhouse employee but works in two of -the Com-pany's three air-compressor, stations and also maintains the air-condi-tioning system,in the plant's office building.Among'the,Power Housemaintenance employees -there, is a .boilermaker, machinist, steam fitter,and their helpers.,The 'C. I. 0. contends that the Power House maintenance employeesand the maintenance and operational engineer should be excluded fromany unit of powerhouse employees because these employees are includedin the larger unit which the C. I. 0. has bargained for since 1938. TheA. F. of L. disputes this claim of the C. I.,0. and claims that the PowerHouse maintenance employees and the maintenance and operationalengineer have been bargained for by the A. F. of L. since 1938, andtherefore should be'included in the unit sought by the A. F. of L. Therecord is not- clear as to which of the unions has represented theseemployees.We are of the opinion and find that the Power Housemaintenance employees, including the maintenance and operationalengineer, may properly be included with the Power House group orbe a part of the larger production unit represented by the C. I. 0. andwe shall permit them to indicate their desire as to the d'esignatior. cfa bargaining representative.Under all the circumstances we find that the desires of the PowerHouse maintenance employees and the operational engineer shall bei ALLIS-CHALMERS MFG. COMPANY'89the controlling factor in our determination of the appropriate unit.We shall therefore make no final determination of the unit at this timebut shall' direct that the question concerning representation which hasarisen be resolved by elections by secret ballot among the followinggroups of employees:- (a) the following employees in the PowerRouse, and forge shop, and electrical control plant : operating en-gineer in charge, operating engineers, assistant engineers in the base-ment, oilers, head firemen, firemen "Class A," firemen "Class B"(operational), firemen "Class B" (Larry men), coal-dock operator,coal-dock employees, utility men, in the main Power House and theboiler room of the forge shop, engineer in charge in forge shop,, "ClassB" firemen in the electrical control plant, exclusive of supervisors, chiefengineer, assistant chief engineer, watch engineer in the electricalcontrolplant,fire chief, heating inspector, feed-water chemist,graduate student apprentices, indentured apprentices, and cooperativestudent apprentices, to determine whether they desire to be repre-sented by Local 248, United Automobile, Aircraft & AgriculturalImplement Workers of America, U. A. W.-C. 1. 0. or by InternationalBrotherhood of Firemen and Oilers, Local 125, A. F. of L., for thepurposes of collective bargaining, or by neither; (b) the Power Housemaintenance employees, including the maintenance and operationalengineer, to determine whether they desire to be represented by Local248, United Automobile; Aircraft & Agricultural Implement Workersof America, U. A. W.-C. I. 0., or by International Brotherhood ofFiremen and Oilers, Local 125, A. F. of L., for the purposes of collectivebargaining, or by neither.Those eligible to, vote shall be the employees in the enumeratedcategories, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Elections herein, subject to thelimitations and additions set forth in the Direction.Upon the results of the elections will depend in part the appropriateunit.If a majority of both groups select the A: F. of L., they 'willconstitute a separate unit.If a majority,of both groups select theC. I. 0., the Power House group will constitute a separate unit and thePower House maintenance group will be included in the larger pro-duction unit now represented by the C. I. 0. If a majority of thePower House group selects either the A. F. of L. or the C. I. 0., theywill constitute a separate ,unit.In the event the Power House mainte-nance group alone selects the A. F. of L., that group will constitute aseparate appropriate unit.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re- 90DEiCISIONSOF NATIONALLABOR RELATIONS BOARDlations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Allis-Chalmers Manufacturing Company, at its plant located at Wrest Allis,Wisconsin, separate elections by. secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Twelfth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among those employees who tallwithin the groups described below, who were employed by the Com-pany during the pay-roll period immediately preceding the date of thisDirection, including- employees who did not work during said periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding employees who havesince quit or been dicharged for cause :(a)The following employees in the Power House, and forge shop,and electrical control plant : operating engineer in charge, operatingengineers, assistant engineers in the basement,, oilers, head firemen,firemen "Class A," firemen "Class B" (operational), firemen "ClassB" (Larry men), coal-dock operator, coal-dock employees, utility men,in the main Power House and the boiler room of the forge'shop, engi-neer in charge in forge shop, "Class B" firemen in the electrical con-trol plant, exclusive of supervisors, chief engineer, assistant chief engi-neer, watch engineer in the electrical control plant, fire chief, heatinginspector, feed-water chemist, graduate student apprentices, inden-tured apprentices, and cooperative student apprentices, to determinewhether they desire to be represented by Local 248, United Automo-bile,Aircraft& Agricultural ImplementWorkers of America,U. A. W.-C. I. 0., or by International Brotherhood of Firemen andOilers, Local 125, A. F. of L., for, the purposes of collective bargain-ing, or by neither;(b)The Power House maintenance employees, including themaintenance and operational engineer, to determine whether theydesire to be represented by Local 248, United Automobile, Aircraft &Agricultural Implement Workers of America, U. A. W.-C. I. 0., orby International Brotherhood of Firemen and Oilers, Local 125, A.F. of L., for the purposes of collective bargaining, or by neither.CHAIRMAN MILLIS took no part, in the consideration of the aboveDecision and Direction of Election.